Order entered September 23, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00524-CV

                            BRIAN CAYCE BERTRAND, Appellant

                                              V.

                         JOHN DAVID BERTRAND, ET AL., Appellees

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 11-15646

                                           ORDER
        We GRANT appellant’s September 19, 2013 fourth motion for an extension of time to

file a brief. We ORDER the brief tendered to this Court by appellant on September 9, 2013 filed

as of the date of this order.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE